UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4559


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RASHAUN SCOTT CARTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. David A. Faber, Senior District Judge. (5:18-cr-00054-1)


Submitted: September 3, 2019                                 Decided: September 13, 2019


Before WILKINSON and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West Virginia, for
Appellant. Michael B. Stuart, United States Attorney, Charleston, West Virginia,
Timothy D. Boggess, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rashaun Scott Carter pled guilty pursuant to a written plea agreement to conspiracy

to manufacture, distribute, and possess with intent to distribute, 28 grams or more of

cocaine base, and distribute and possess with intent to distribute more than 100 grams of

heroin, a quantity of cocaine, and a quantity of fentanyl. The district court sentenced

Carter to 121 months’ imprisonment and 5 years of supervised release.

       On appeal, Carter challenges the calculation of his drug weight, the quantity of drugs

attributed to him, and the application of a three-level enhancement for his managerial role.

The government contends that the claims are barred by the appellate waiver in Carter’s

plea agreement. We review de novo the validity of an appeal waiver. United States v.

Copeland, 707 F.3d 522, 528 (4th Cir. 2013). We will enforce a waiver if it is valid and

the issue appealed falls within the scope of the waiver. United States v. Davis, 689 F.3d

349, 355 (4th Cir. 2012) (per curiam). A waiver is valid if it is knowing and voluntary,

considering the totality of the circumstances. Copeland, 707 F.3d at 528. Carter does not

dispute the validity of his appeal waiver, and upon review of the record, we conclude that

Carter’s appellate waiver was both knowing and voluntary. See United States v.

Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). We further find that Carter’s claims fall

squarely within the scope of his valid appeal waiver, foreclosing review.

       Carter next asserts that trial counsel was ineffective for failing to object to the

disparate treatment of cocaine base and cocaine powder. While the appeal waiver does not

preclude this claim, we do not consider ineffective assistance claims on direct appeal

“[u]nless an attorney’s ineffectiveness conclusively appears on the face of the record.”

                                             2
United States v. Faulls, 821 F.3d 502, 507 (4th Cir. 2016). As the record does not

conclusively establish that trial counsel was ineffective, this claim should be raised, if at

all, in a 28 U.S.C. § 2255 (2012) motion. See id. at 507-08.

       Accordingly, we dismiss Carter’s appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.


                                                                                 DISMISSED




                                              3